Citation Nr: 1018073	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  04-13 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Susan L. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served on active duty from May 1970 to December 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a March 7, 2007, decision, the Board denied the Veteran's 
claim of entitlement to service connection for PTSD.  The 
Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court), and in a June 
2009 memorandum decision, the Court the Board's decision and 
remanded this claim back to the Board.

The Board notes that the Veteran initially filed a claim for 
service connection of PTSD.  The U.S. Court of Appeals for 
Veterans Claims (Court) recently held that a claim for 
service connection for PTSD may encompass claims for service 
connection of any mental disability that may reasonably be 
encompassed by several factors, including the claimant's 
description of the claim, the symptoms the claimant describes 
and the information the claimant submits or that the 
Secretary obtains in support of the claim.  Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009).  The evidence of record 
shows diagnosis of PTSD, depression and anxiety, and that the 
Veteran seeks compensation for the symptomatology associated 
therewith.  Accordingly, the claim has been recharacterized 
as stated above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran received an enlistment examination in March 1970.  
At this time, he acknowledged having had "nervous trouble of 
any sort."  See March 1970 report of medical history.  
Clinical examination upon entrance, however, showed a normal 
psychiatric state.  See March 1970 report of medical 
examination.  

In June 1970 the Veteran sought treatment for a complaint of 
"nerves."  It was noted at this time that the Veteran 
reported having been nervous over the past couple of weeks 
with decreased sleep.  He had no physical complaints and 
desired to remain in the Navy.  A mild anxiety reaction was 
assessed at this time.  
In December 1970 the Veteran requested a hardship discharge.  
He made this request due to his father-in-law's illness and 
his wife's need of assistance in caring for him.  He received 
a discharge examination in December 1970, which showed a 
normal psychiatric state. 

In December 1993, in furtherance of substantiating other VA 
claims, the Veteran was provided a VA general medical 
examination.  At this time the Veteran's psychiatric state 
and personality were within normal limits.  

A September 1999 VA treatment note documents a history of 
anxiety and depression.  It also notes a negative screen for 
PTSD and depression in December 1998.  A December 1999 VA 
note shows a diagnosis of generalized anxiety disorder.  
Subsequent records document similar impressions.  

It is not until November 2001 that there appears a diagnosis 
of PTSD.  See November 2001 VA psychiatric note.  At this 
time the Veteran presented complaining of anxiety and had 
great difficulty in stating the origin of his "problem"; 
however, the Veteran then related a history of military 
sexual assault.  The diagnosis of PTSD has been attributed 
thereto.  See e.g. December 2002 VA psychiatric note.

The Veteran has reported an in-service stressor of sexual 
assault which occurred in September 1970 when he was 
stationed in Adak, Alaska.  He stated that at this time he 
was assigned to supply and loaded, stored, and inventoried 
supplies in large warehouses.  The Veteran reported that an 
African American serviceman, an E-4, ordered him into an 
unlighted storage container.  The Veteran indicated that the 
serviceman was 6 feet tall and weighed around 240 pounds, 
compared to the Veteran's size of 5 feet, 5 inches tall and 
110 to 115 pounds.  The Veteran indicated that the serviceman 
jumped him and, after a struggle, raped him.  The Veteran 
stated that several nights later, he was awakened in his 
barracks by his cubicle mate screaming.  The Veteran stated 
that the serviceman who raped him was sitting in a chair next 
to his bunk and his hand was on the Veteran's thigh.  The 
Veteran indicated that he scrambled back into the corner of 
the bunk and the serviceman left the room.  See e.g. 
Veteran's October 2003 statement.  It is noted that the 
Veteran has offered this history on numerous occasions.  

Of record is an October 2003 letter from the Veteran's 
brother.  In this letter, he relates that prior to entering 
service that the Veteran was "always a very happy, out 
going, very social, and well-adjusted person" that enjoyed 
being around people.  He further related in this letter that 
a "drastic change occurred after his departure for the Navy 
and Adak, Alaska in 1970."  He related that following 
service that the Veteran had "a loss of desire to remain in 
touch with [him]" and that the Veteran seemed to go from 
"fun-loving" and "calm behavior" prior to service to often 
exhibiting "angry and explosive behavior."  He also stated 
that following service the Veteran avoided other people and 
his usual social activities and seemed to "panic and become 
anxious" at the thought of going out.

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the Veteran's service 
records may corroborate the Veteran's account of the stressor 
incident.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f).  The Veteran has requested 
that he be afforded a VA examination to address whether his 
behavior changes indicate his claimed sexual assault.  In 
light of this request, and concerns raised by the Court in 
the Memorandum Decision regarding potentially corroborating 
evidence of record, the Board finds that the Veteran should 
be afforded a VA examination for this purpose.  

Lastly, the Board notes that there appear to be VA records 
outstanding.  As noted above, a September 1999 VA treatment 
note references negative PTSD and depression screens in 
December 1998.  A review of the record fails to disclose any 
record dated in December 1998 in this regard.  Moreover, the 
Veteran has indicated regularly seeking psychiatric treatment 
through VA and the latest VA record is dated in October 2002.  
Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek 
these records.  38 C.F.R. § 3.159(c) (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any of the Veteran's VA medical 
records not currently associated with the 
claims file, particularly those dated 
prior to September 1999 and after October 
2002, and associate them therewith.  If 
any records are unavailable a notation to 
that effect should be made in the claims 
file.

2.  Thereafter, schedule the appellant for 
a VA examination with an appropriately 
qualified mental health professional for a 
purpose of obtaining a medical opinion 
pursuant to 38 C.F.R. § 3.304(f).  In 
doing so, the RO should forward the 
appellant's complete claims file for the 
examiner's review with a request that the 
examiner review and interpret all of the 
evidence of record, and offer an opinion 
as to the likelihood that the Veteran was 
the victim of a sexual assault while in 
service, and, if so, whether he has PTSD 
or another psychiatric disorder(s) as a 
result of that assault.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
If the examiner is unable to reach an 
opinion without resort to speculation, he 
or she should explain the reasons for this 
inability and comment on whether any 
further tests, evidence or information 
would be useful in rendering an opinion.  

3.  After the development requested above 
has been completed to the extent possible, 
review the record and readjudicate the 
claim on appeal.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
before this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


